DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 04/21/2022.  Presently claims 1-20 are pending.  Claims 4-7 and 14-17 are withdrawn.

Response to Arguments
Claim and drawing objections have been withdrawn based upon Applicant’s amendments.  
Applicant’s arguments, see pages 5-6, filed 04/21/2022, with respect to claim 1 have been fully considered and are not persuasive.  
Applicant argues that Ikeguchi fails to disclose or suggest wherein the unison ring is axially and radially constrained to the first casing via the bushing segments in claim 1 and wherein the unison ring is axially locked to the first casing via the bushing segments in claim 11.  The Examiner respectfully disagrees.
Although the rotation ring 42 is axially movable relative to the friction pad 67, as Applicant states in page 6, there is no axial movement of the rotating ring 42 relative to the central axial and relative to the friction pad 67.  The rotation of the unison ring 42 only causes a circumferential movement of the unison ring 42 with respect to the casing 24, which in Fig. 5, would be in the direction of into/out of the page.  The axial arrows “A” and “B” shown in Fig. 5 represent the axial directions in which the friction pad 67 and shim 73 are installed or removed from the casing 24 (Col. 7, lines 33-39) and therein do not correspond to the axial movement of the unison ring 42.   
Applicant further states that without such an axial movement, there would be no rotation of the vanes 27.  The Examiner respectfully disagrees.  The unison ring (i.e., rotating ring 42) must be axially constrained to maintain the contact region on the friction pad 67 between the outer surface of the friction pad 67 and the inner side portion 42d of the rotating ring 42, as shown in Fig. 5 in order to pivot the vane 27.  Further, as shown in Fig. 4, the linkage 51 axially constrains the rotating ring 42 to the first casing 24, since the linkage 51 at one end connects to the rotating ring 42 and at a second end connects to lever 50, which pivots about shaft 49, wherein the shaft 49 is housed in a mounting housing fixed to casing 24 via bolts shown in Fig. 4.  Therein, the unison ring 42 is axially constrained/locked with respect to the first casing 24 and therein, there is no axial movement of the unison ring 24 with respect to the friction pad 67 or the casing 24.  
For such reasons, the disclosure of Ikeguchi et al. does disclose each of the limitations of claim 1 and 11, and therein the rejections are maintained.  Since the prior art rejections are maintained, this action has therefore been made final.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeguchi et al. (U.S. 10,364,828).
Regarding claim 1, Ikeguchi et al. discloses a gas turbine engine (Fig. 1), comprising: an annular gaspath (gaspath “g” flowing into pathway of vanes 27, shown in Fig. 3’ below) extending around a central axis (“axis”, Fig. 3’), the annular gaspath defined between a first casing (24, Fig. 3) and a second casing (“c2”); and a variable guide vane (VGV) assembly (41) having: variable guide vanes (27) circumferentially distributed about the central axis (Col. 4, lines 40-45), the variable guide vanes having airfoils (airfoil shown at location 27 in Fig. 3) extending between first (43) and second stems (“s2”, Fig. 3’) at respective first and second ends of the airfoils (as shown in Fig. 3’), the variable guide vanes rotatable about respective spanwise axes (imaginary axis extending along first stem 43, Col. 4, lines 48-53, Col. 5, lines 18-21); a unison ring (42) rotatable about the central axis (Col. 4, lines 45-63), the unison ring operatively connected to the variable guide vanes for rotating the variable guide vanes about the respective spanwise axes (Col. 4, lines 45-63), and a segmented bushing (67, Fig. 5) having bushing segments circumferentially distributed around the central axis (Col. 5, lines 60-65), the bushing segments radially supported and axially constrained by the first casing (bushing segments 67 are fastened to the casing by bolts 66, Col. 5, lines 58-60, and therein are constrained axially and radially supported by the first casing 24 as shown in Fig. 5), the unison ring rollingly engaged to the first casing via the bushing segments (ring 42 rotates while being in contact with bushing segments 67, Col. 6, lines 55-60), the unison ring axially and radially constrained to the first casing via the bushing segments (the ring 42 is axially and radially constrained to the first casing 24 via the bushing segments 67 since only a portion (42d, Fig. 5) of the ring 42 is allowed to contact the outer surface of the bushing segments 67, Col. 5, lines 62-67; therein, the ring 42 is axially and radially constrained to the first casing 24 via the bushing such that the frictional contact between contact portion 42d and the bushing segment 67 is maintained).

    PNG
    media_image1.png
    589
    693
    media_image1.png
    Greyscale

Fig. 3’
Regarding claim 2, Ikeguchi et al. discloses wherein the bushing segments defines a groove extending around the central axis, the portion of the unison ring received within the groove (since the unison ring 42 is in frictional contact with bushing segments 67 as the unison ring 42 rotates (Col. 6, lines 55-60), there will be wear on the bushing segment 67 caused by the frictional contact of the contact portion 42d of the ring 42, (Col. 7, lines 15-22).  Since the contact is limited to only the region of the bushing segment 67 wherein the contact portion 42d contacts the bushing segment, there will be more wear at such location of the bushing segment 67 compared to other locations along the external surface of the bushing segment 67, therein forming a groove on the bushing segment 67 wherein the contact portion 42d is located.  The formation of such groove is possible since Ikeguchi et al. discloses of adding shims 73 to adjust for the reduced height of the bushing segment 67 caused by the wear (Col. 7, lines 15-22).  Therein, the arrangement discloses of a groove defined in the bushing segment 67 caused by the gradual wear, wherein the contact portion 42d is received in the groove).
Regarding claim 3, Ikeguchi et al. discloses wherein the groove includes a plurality of grooves each defined by a respective one of the bushing segments (since the contact between the contact portion 42d of ring 42 and the bushing segment 67 leads to the formation of a groove, as discussed in the rejection of claim 2 above, and since there are a plurality of bushing segments 67 arranged in the circumferential direction of the casing (i.e., 8 bushing segments, 67, Col. 5, lines 58-64), a groove is formed in each of the bushing segment 67, and therein the arrangement discloses a plurality of grooves).
Regarding claim 8, Ikeguchi et al. discloses wherein the first casing (24, Fig. 5) defines at least one flange (“f”, Fig. 5’ below), the bushing segments being secured to the at least one flange (bolts 66 are used to fasten the bushing segments 67 to the flange “f” of the first casing 24, Col. 5, lines 57-60), the unison ring rotating relative to the bushing segments about the central axis (Col. 6, lines 55-60).

    PNG
    media_image2.png
    521
    649
    media_image2.png
    Greyscale

Fig. 5’
Regarding claim 9, Ikeguchi et al. discloses wherein the bushing segments (67) are made of a composite material (graphite-based solid lubricants are known as self-lubricating composites, Col. 6, lines 1-2).
Regarding claim 10, Ikeguchi et al. discloses wherein the first casing (24) is located radially outward of the second casing (“c2”, Fig. 3’) relative to the central axis (as shown in Fig. 3’, casing 24 is located radially outward of the second casing “c2”).
Regarding claim 11, Ikeguchi et al. discloses a gas turbine engine (Fig. 1), comprising: an annular gaspath (gaspath “g” flowing into pathway of vanes 27, shown in Fig. 3’) extending around a central axis (“axis”, Fig. 3’), the annular gaspath defined between a first casing (24, Fig. 3) and a second casing (“c2”); and a variable guide vane (VGV) assembly (41) having: variable guide vanes (27) circumferentially distributed about the central axis (Col. 4, lines 40-45), the variable guide vanes having airfoils (airfoil shown at location 27 in Fig. 3) extending between first (43) and second stems (“s2”, Fig. 3’) at respective first and second ends of the airfoils (as shown in Fig. 3’), the variable guide vanes rotatable about respective spanwise axes (imaginary axis extending along first stem 43, Col. 4, lines 48-53, Col. 5, lines 18-21); a unison ring (42) rotatable about the central axis (Col. 4, lines 45-63), the unison ring operatively connected to the variable guide vanes for rotating the variable guide vanes about the respective spanwise axes (Col. 4, lines 45-63), and a segmented bushing (67, Fig. 5) having bushing segments circumferentially distributed around the central axis (Col. 5, lines 60-65), the bushing segments radially supported by the first casing (bushing segments 67 are fastened to the casing by bolts 66, Col. 5, lines 58-60, and therein are constrained axially and radially supported by the first casing 24 as shown in Fig. 5), the bushing segments (67) sandwiched between a portion of the unison ring (42d) and the first casing (24, as shown in Fig. 5), the unison ring rollingly engaged to the first casing via the bushing segments (ring 42 rotates while being in contact with bushing segments 67, Col. 6, lines 55-60), the unison ring being axially locked to the first casing via the bushing segments (the ring 42 is axially locked/constrained to the first casing 24 via the bushing segments 67 since only a portion (42d, Fig. 5) of the ring 42 is allowed to contact the outer surface of the bushing segments 67, Col. 5, lines 62-67; therein, the ring 42 is axially locked to the first casing 24 via the bushing such that the frictional contact between contact portion 42d and the bushing segment 67 is maintained).
Regarding claim 12, Ikeguchi et al. discloses wherein the bushing segments defines a groove extending around the central axis, the portion of the unison ring received within the groove (since the unison ring 42 is in frictional contact with bushing segments 67 as the unison ring 42 rotates (Col. 6, lines 55-60), there will be wear on the bushing segment 67 caused by the frictional contact of the contact portion 42d of the ring 42, (Col. 7, lines 15-22).  Since the contact is limited to only the region of the bushing segment 67 wherein the contact portion 42d contacts the bushing segment, there will be more wear at such location of the bushing segment 67 compared to other locations along the external surface of the bushing segment 67, therein forming a groove on the bushing segment 67 wherein the contact portion 42d is located.  The formation of such groove is possible since Ikeguchi et al. discloses of adding shims 73 to adjust for the reduced height of the bushing segment 67 caused by the wear (Col. 7, lines 15-22).  Therein, the arrangement discloses of a groove defined in the bushing segment 67 caused by the gradual wear, wherein the contact portion 42d is received in the groove).
Regarding claim 13, Ikeguchi et al. discloses wherein the groove includes a plurality of grooves each defined by a respective one of the bushing segments (since the contact between the contact portion 42d of ring 42 and the bushing segment 67 leads to the formation of a groove, as discussed in the rejection of claim 2 above, and since there are a plurality of bushing segments 67 arranged in the circumferential direction of the casing (i.e., 8 bushing segments, 67, Col. 5, lines 58-64), a groove is formed in each of the bushing segment 67, and therein the arrangement discloses a plurality of grooves).
Regarding claim 18, Ikeguchi et al. discloses wherein the first casing (24, Fig. 5) defines at least one flange (“f”, Fig. 5’), the bushing segments being secured to the at least one flange (bolts 66 are used to fasten the bushing segments 67 to the flange “f” of the first casing 24, Col. 5, lines 57-60), the unison ring rotating relative to the bushing segments about the central axis (Col. 6, lines 55-60).
Regarding claim 19, Ikeguchi et al. discloses wherein the bushing segments (67) are made of a composite material (graphite-based solid lubricants are known as self-lubricating composites, Col. 6, lines 1-2).
Regarding claim 20, Ikeguchi et al. discloses wherein the first casing (24) is located radially outward of the second casing (“c2”, Fig. 3’) relative to the central axis (as shown in Fig. 3’, casing 24 is located radially outward of the second casing “c2”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        06/22/2022